In re application of							:
Hye-Ryung Park et al.							:		
Serial No. 16/525,962							:	DECISION ON
Filed:	July 30, 2019	 						:	PETITION
For:  LIQUID-CRYSTAL MEDIUM						:

This is a decision on the Petition filed on August 30, 2022. The Petition requests that the Examiner issue a new Office Action that specifically addresses newly presented claims 23 and 24 and substantively address all of the arguments set forth in the May 10, 2022 response. This Petition is being treated as a Petition filed under 37 CFR 1.181 requesting the supervisory authority of the TC Director be invoked involving an ex parte action.

The Applicants’ filed a Request for Continued Examination (RCE) to a Final Office Action on May 10, 2022. The RCE included an amendment to claim 1, addition of new claims 23 and 24, and substantive arguments over the 35 U.S.C. 103 rejection over Lee et al. in view of Goetz et al., which was the sole prior art rejection set forth in the Final Rejection of February 10, 2022. A Non-Final Office Action was mailed on July 29, 2022 that withdrew the prior art rejection under 35 U.S.C. 103 over Lee in view of Goetz, added a new prior art rejection under 35 U.S.C. 103 over Lee et al. in view of Manabe et al. for all pending claims, and dismissed the arguments directed to the previous and now withdrawn prior art rejection as being moot.

The Petition requests that Non-Final Office Action mailed on July 29, 2022 be vacated and a new Office Action be issued for the following two reasons:
(1)  The Petition argues that, while newly added claims 23 and 24 are included in the listing of the rejected claims under 35 U.S.C. 103 over Lee et al. in view of Manabe et al., at no point in the Office Action are any reasons given why claims 23 and 24 are rejected.
(2)  The Petition states that the May 10, 2022 response included “[s]pecific arguments against the rejection under 35 U.S.C. 103 that there is no reason why one skilled in the art would combine embodiments of LC media with positive anisotropy with embodiments of LC media with negative anisotropy.” The Petition argues both that the latest Non-Final Office Action (a) does not include a response to these arguments and (b) does respond to these arguments but mischaracterizes the Applicants’ position to the point of being non-responsive to the actual arguments of record.

Regarding Issue (1) above, the Petition argues that MPEP 2143.03 requires that the Examiner must consider all claim limitations when determining patentability of an invention over the prior art. Thus, since the Office Action of July 29, 2022 fails to provide any reason for the rejection of claims 23 and 24, the Office Action violates MPEP 2143.03.

This argument is not persuasive because the Office Action did in fact address the subject matter of newly added claims 23 and 24. Specifically, the scope of newly added claim 23 is the PY formula of claim 10 in an amount of 2 to 20%. The July 29, 2022 Office Action clearly set forth that the Lee et al. reference discloses the claimed PY formula at column 25, line 10+ (see page 4, line 6 of Office Action). 


While the rejection does not specifically set forth how the PY formula amount limitation is met by the prior art, it is readily apparent that the Lee et al. reference discloses using the PY formula in the same amounts as presently claimed, i.e., 2 to 20% (see Lee et al., column 65, lines 30-32 and 54-56). With regard to newly added claim 24, the Office Action generically references the claimed compound (for example, DK compound on page 4, line 10) and the claimed CCP-b-m compound is clearly disclosed in Lee et al. (see Lee et al., Table A, 5th compound shown in column 73). Note that 37 CFR 1.104(c)(2) states that “[i]n rejecting claims…for obviousness…the pertinence of each reference, if not apparent, must be clearly explained and each rejected claim specified.” (emphasis added). In the instant case, the concentration range of claim 23 and the specific compound of claim 24 limitations are readily apparent to be clearly disclosed in  Lee et al. 

Regarding Issue (2) above, the Petition admits that the Office Action does respond to these arguments (see Petition, page 3, first paragraph). 37 CFR 1.181(a)(1) restricts petitionable actions to those actions that are not subject to appeal to the Patent Trail and Appeal Board. The instant argument “that one skilled in the art would not combine teachings related to a liquid crystalline medium having a negative dielectric anisotropy with the teachings of liquid crystalline mediums having a positive dielectric anisotropy” is an appealable issue and not subject to decision under a petition filed under 37 CFR 1.181. Moreover, this argument was directed to a prior art rejection that was not maintained in the Non-Final Office Action of July 29, 2022, as this Office Action only contained a new ground of rejection under 35 U.S.C. 103. Thus, this argument is not persuasive.

Accordingly, this petition is DENIED. 



/ALEXA D NECKEL/_____________________________      
Alexa D. Neckel, Director
Technology Center 1700
Chemical and Materials Engineering

bc

MILLEN, WHITE, ZELANO & BRANIGAN, P.C.2200 CLARENDON BLVD.SUITE 1400ARLINGTON VA 22201